Exhibit 10.6



EXECUTIVE EMPLOYMENT AGREEMENT
This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is made as of July 1, 2014
by and between Citizens Financial Group, Inc. (the “Company”) and Stephen Gannon
(“Executive”) (certain capitalized terms used herein being defined in Section
17).
WHEREAS the Company desires to employ Executive and to enter into this Agreement
embodying the terms of such employment; and
WHEREAS Executive desires to accept such employment and enter into this
Agreement;
NOW, THEREFORE, in consideration of the promises and mutual covenants herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:
Section 1. Employment At-Will.
(a)    Executive’s employment with the Company shall be strictly "at-will" and
not for any fixed term. Executive understands and acknowledges that no
statement, whether written or verbal, by the Company or any of its officers,
employees or representatives may in any way modify, alter, or change the
strictly "at-will" nature of his employment relationship with the Company. Both
Executive and the Company retain the right to terminate employment at any time,
for any reason or no reason. Executive understands and agrees that, as an
at-will employee, the Company may terminate his employment without advance
notice. Executive may terminate his employment for any reason (a “Resignation”)
effective ninety (90) days following his delivery of written Notice of
Termination to the Board (the “Notice Period”).
(b)    Upon receipt of a Resignation from Executive, the Company may, in its
sole discretion, waive the Notice period, in which case Executive will be
permitted to terminate immediately. Under such circumstances the Company will
not be obliged to pay in lieu of notice. Alternatively, the Company may direct
Executive not to report to work unless otherwise requested by the Company (the
“Garden Leave”). During any period of Garden Leave, as within any Notice Period:
(i)    Executive will remain an employee of the Company and will continue to be
paid his then Base Salary and continue to be eligible for Employee Benefits
excluding any Discretionary Deferred Award and/or other incentive compensation;
(ii)    Executive will be expected to continue to undertake such duties and
responsibilities as are assigned to Executive by the Company's Board or Chief
Executive Officer, including duties to assist the Company with his transition
from the Company and maintaining the Company’s business, business relationships,
and goodwill. Notwithstanding the foregoing, the Company reserves the right to
suspend any or all of Executive’s duties and powers and to relocate his office
to his personal residence for all or part of his Garden Leave;
(iii)    Executive will remain bound by all fiduciary duties and obligations
owed to the Company and required to comply with all Company policies and
practices and the provisions of this Agreement.


1



--------------------------------------------------------------------------------




(iv)    Executive may not, without the prior written consent of the Company or
except in the discharge of duties and responsibilities in accordance with clause
(ii) above, contact or attempt to contact any client, customer, agent,
professional adviser, employee, supplier or broker of the Company or of any
subsidiary or Affiliate of the Company;
Section 2. Position.
(a)    Position. During Executive’s employment, he shall serve as General
Counsel for Citizens Financial Group or in such other capacity of like status as
the Company requires. In this position, Executive shall report directly to Bruce
Van Saun Chairman and CEO of Citizens Financial Group or to such other person as
the Company or the Board may specify from time to time. Notwithstanding anything
else contained within this Agreement, the Company shall be entitled from time to
time to appoint one or more persons to act jointly with Executive, in its sole
discretion. Additionally, Executive's role has been identified as a Material
Risk Taker (“MRT”) under the European Banking Authority ("EBA") rules and,
therefore, will be subject to the EBA rules so long as they shall apply.
(b)    Best Efforts. During Executive’s employment, Executive shall: (i) devote
his full professional time, attention, skill and energy to the performance of
his duties for the Company and its affiliates, including The Royal Bank of
Scotland, plc located in North America and The Royal Bank of Scotland Group Plc
(collectively the “Group”); (ii) use his best efforts to dutifully, faithfully
and efficiently perform his duties hereunder, comply with the Group’s policies,
procedures, bylaws, rules, code of conduct and practices, as the same may be
amended from time to time, and obey all reasonable and lawful directions given
by or under the authority of the Board; (iii) refrain from engaging in any other
business, profession or occupation for compensation or otherwise which would
conflict, directly or indirectly, with the rendition of services to the Company,
without the prior written consent of the Board; except that Executive may engage
in charitable and community activities and manage his personal investments
provided that such activities do not materially interfere with the performance
of his duties hereunder or conflict with the conditions of his employment; and
(iv) refrain from engaging in any conduct prejudicial to the interests and
reputation of the Group but instead endeavor to promote and extend the business
of the Group and protect and further its interests and reputation.
(c)    Directorships. Executive may be required, in the sole discretion of the
Company, to perform services for any Group Company and may be required to
undertake the role and duties of an officer or non-executive director of other
companies in the Group. No additional remuneration will be paid in respect of
these appointments.
(d)    Location. During the period of Executive’s employment, Executive shall be
based in Boston, Massachusetts but may be relocated within a fifty (50) mile
radius of the same location at the Company’s sole discretion. Additionally,
Executive may be required to travel elsewhere in the world in the performance of
his duties.     
Section 3. Compensation.
(a)     Base Salary. The Company shall pay Executive a base salary (the “Base
Salary”) at the initial annual rate of $600,000.00 in substantially equal
installments as it is earned not less frequently than monthly in accordance with
the Company’s usual payroll practices.


2



--------------------------------------------------------------------------------




Executive shall be entitled. to such increases in Executive’s Base Salary as may
be determined from time to time in the sole discretion of the Remuneration
Committee.
(b)    Role Based Allowance. As your role has been identified as a MRT role
under the EBA rules, you will also receive a Role Based Allowance of $550,000
(the “Allowance”), less any applicable tax and other statutory deductions. For
2014, the Allowance will be prorated based on your start date and paid in equal
instalments in accordance with the Company’s regular payroll cycle. Thereafter,
any Allowance amount above $500,000 payable in a single calendar year will be
paid as follows: a) the first $500,000 payable in equal instalments in
accordance with the Company’s regular payroll cycle and b) the remainder payable
in four equal quarterly instalments of CFG stock. You will not be eligible for
the Allowance if your employment terminates before the Allowance payment date
for that period. The use of Allowances will be reviewed annually and may be
changed or removed at the sole discretion of the Company, or as required by
regulation. In the event the Allowance is removed, an appropriate adjustment to
Executive’s variable compensation shall be made to increase the discretionary
variable incentive award opportunity from $1,100,000.00 referenced in Section
3(c) below to a discretionary variable incentive award opportunity of
$1,650,000.00.
(c)    Variable Incentive Compensation. Executive will be eligible to take part
in the discretionary incentive award program for the business unit (the
“Discretionary Award Program”). The Discretionary Award Program rewards
performance during the financial year from January 1 to December 31, and is
based on achievement against a mix of targets, which may include personal, team,
business, Company targets and external economic considerations. The Company may
in its absolute discretion provide Executive an award of such amount, at such
intervals and subject to such conditions as the Company may in its sole
discretion determine appropriate from time to time. Any such award may be paid
in cash, shares or any other form, may be deferred in full or in part as
provided in accordance with the Company’s compensation plans as that plan may be
in effect and amended from time to time (the “Deferral Plan”), and may be
forfeited or reduced in such circumstances and on such terms as the Company,
acting in good faith and in its sole discretion, determines appropriate. The
exercise of discretion in one financial year shall not bind the Company or act
as a precedent for its exercise of discretion in any other financial year. If,
on or before the date when an award might otherwise have been payable,
Executive’s employment has terminated or either party has given notice under
this Agreement to terminate Executive’s employment, Executive will not be
entitled to receive any such award (whether in cash, shares or any other form).
The Company reserves the right to change the rules of any award schemes, or to
cancel such schemes, at any time without prior notice. In the event of any
conflict, the rules of any relevant award scheme and the Deferral Plan (both as
they may be amended from time to time) shall take precedence over the terms of
this Agreement. Currently the discretionary variable incentive award opportunity
for Executive’s position is $1,100,000.00.
(d)    Conditional Bonus. Subject to the below, for the performance year 2014
only, you will receive as part of your Variable Incentive Compensation a
conditional performance bonus of $450,000.00, less any applicable tax and other
statutory deductions (the “Conditional Bonus”), subject to you receiving a
performance rating of 3 based on achieving the Objectives outlined below. In the
event that you fail to achieve these Objectives, the Conditional Bonus will be
reviewed for appropriate payout, if any.
•
Review changes or developments in law, regulation or market practice to consider
their impact on products, processes, transactions and our customers



3



--------------------------------------------------------------------------------




•
Lead the legal work to contribute to a successful IPO of Citizens Financial
Group and separation from RBS by actively participating in IPO related Core
Working Group meetings, representing the Company in meetings with RBS,
investment bankers and underwriters, and providing input into IPO related
documentation and agreements

•
Lead the legal function and provide advice and counsel to proactively manage and
mitigate legal risk

•
Manage legal spend within appropriate budget to achieve best value for the bank

•
Complete an assessment of the organizational structure and staff by December 31,
2014

•
Provide legal advice and support efforts to remediate regulatory issues by
actively participating in the Company's Executive Risk Forum and Regulatory
Executive Steering Committee meetings

•
Take personal responsibility for adherence to policies and procedures designed
to meet the spirit and letter of our regulatory obligations, for ensuring fair
outcomes to our customers and supporting prompt identification, reporting and
remediation of issues







The Company reserves the right to change (amend or replace) these Objectives at
any time with prior consultation with you. In the event of any change,
the objectives subsequently notified to you (the "New Objectives") will take
precedence over these Objectives. All other terms and conditions, as set out in
this letter, will remain unaffected unless advised to the contrary.


The Conditional Bonus will be paid in the form of a Deferred Award made under
the RBS Deferral Plan applicable from time to time, or such other plan that may
be in operation at that time (the “Deferral Plan”). The RBS Group reserves the
right to change the rules of the Deferral Plan, or to cancel or replace it, at
any time (including, for the avoidance of doubt, during any financial year) in
its sole and absolute discretion and, for the avoidance of any doubt, such
change may have a retrospective effect.


You will not be eligible to be paid the Conditional Bonus if your employment
terminates or either party has given notice to terminate your employment on or
before the Award Date of the relevant Deferred Award unless such termination
falls within one of the following exceptional circumstances:


•
ill-health, injury or disability, as established to the satisfaction of the RBS
Group;

•
death;

•
retirement with the approval of the RBS Group;

•
your employing company ceasing to be a member of the RBS Group, except via
divestiture through Initial Public Offering ("IPO");

•
the business in which you work being transferred to a person or entity which is
not a member of the RBS Group; or

•
redundancy with the approval of the RBS Group.



If the termination of your employment does fall within one of the above
circumstances, you will remain eligible to receive the Conditional Bonus in the
form of a Deferred Award.




4



--------------------------------------------------------------------------------




For your information, the Deferral Plan contains certain provisions in respect
of when a Deferred Award, or a proportion of it, may be forfeited as a result of
termination of employment. In particular, if before the date on which the
Deferred Award or a part of it becomes payable or vests, your employment has
terminated or the Company has given notice to terminate your employment for
Cause (as defined in the Deferral Plan rules), or you have resigned in
circumstances which would entitle the Company to summarily terminate your
employment, you will not be entitled to receive your Deferred Award or any
remaining part of it. If your employment has terminated (or either party has
given notice to terminate your employment) for other reasons, in most cases,
your Deferred Award will continue to become payable and vest (subject always to
the below), unless you have engaged in Competitive or Detrimental Activity, in
accordance with the rules of the Deferral Plan (as amended or replaced from time
to time).


The rules of the Deferral Plan also contain provisions under which unvested
elements of Deferred Awards can be delayed, reduced or forfeited and these will
apply to any Deferred Award made to you. In the event of any conflict, the rules
of the Deferral Plan shall take precedence over the terms of this letter whether
implemented before or after your employment commences.


(e)    Executive Long-Term Incentive Plans. Executive shall, at the absolute
discretion of the Remuneration Committee, be eligible to participate to the same
extent as other similarly-situated Company executives in Long-Term Incentive
Plan as that plan may be in effect from time to time, subject to the rules of
that plan as they may be amended from time to time in the Company’s sole
discretion. For performance year 2014 only as part of your Variable Incentive
Compensation you will eligible for a long-term incentive award of at least
$650,000.00.


Section 4. Stock Buyout In Cash
To recognize that you will forfeit value in your previous employer's stock
schemes as a result of joining the Company, you will receive a Cash Buyout
payment using the RBS Group method of valuation.


Payment will be subject to you providing proof (in a form acceptable to the
Company) of such entitlements and that they will be forfeited as a result of you
leaving your current employer.


Please ensure you provide the following documents within 30 days of the
commencement of your employment with the Company:


•
proof (in a form acceptable to the Company) of award of such entitlements, for
example original award statements; and

•
confirmation from your current employer (in a form acceptable to the Company)
that the awards have been forfeited together with details of the awards that
have been forfeited as a result of you leaving your current employer.



The Cash Buyout, with a value estimated at $1,732,000.00 will be paid in cash
(less any applicable tax and other statutory deductions). The amount will be
valued using the RBS Group method of valuation for the 5-days prior to your
Start Date.


The Award will be made no later than December 31, 2014 following commencement of
your employment and receipt of all required documentation. Following receipt, a
letter will be sent to you confirming the final valuation.




5



--------------------------------------------------------------------------------




Repayment of Cash Buyout Payment


If within 12 months of your start date with the Company either your employment
terminates or notice to terminate your employment is given by either party, you
will be responsible for repaying to the Company, within 14 calendar days of the
date of termination of your employment, the net amount (following any applicable
tax and other statutory deductions) of any installments of the Cash Buyout
payment that you have received unless such termination falls within one of the
following exceptional circumstances:


•
ill-health, injury or disability, as established to the satisfaction of the RBS
Group;

•
death;

•
retirement with the approval of the RBS Group;

•
your employing company ceasing to be a member of the RBS Group, except via
divestiture through IPO;

•
the business in which you work being transferred to a person or entity which is
not a member of the RBS Group; or

•
redundancy/without cause termination with the approval of the RBS Group.





Forfeiture of Unpaid Cash Buyout Installments


If before the final installment is paid your employment terminates or either
party has given notice to terminate your employment, you will not be entitled to
receive any of the outstanding installments.


Clawback of Unpaid Cash Buyout Installments


The RBS Group Remuneration Committee (“the Committee”) may review unpaid
installments of the Cash Buyout in the light of the performance of the Company,
any member of the Company’s group and any business area or team, and your
conduct, capability or performance. The review may take place at any time
determined by the Committee.
Without prejudice to the generality of the foregoing, in carrying out a review,
the Committee will consider in respect of the financial year in relation to
which the Cash Buyout was made:
•
whether the results announced for that financial year have subsequently appeared
materially inaccurate or misleading;

•
whether a business unit or profit centre in which you worked has subsequently
made a loss out of business written in that year or from circumstances that
could reasonably have been risk-managed in that year; and/or

•
any other matter which appears relevant, and

•
Your conduct, capability or performance, and the performance of any team,
business area or profit centre, if the Committee deems that the circumstances
warrant a review.

Following a review under the paragraphs above, the Committee may, in its sole
discretion, make any determination in respect of any installment that has not
been paid, including for example to:
•
reduce the value of an installment; or

•
determine that an installment of a Cash Buyout will not be paid.



6



--------------------------------------------------------------------------------






Disciplinary Investigations


The RBS Group also reserves the right to withhold payment of the Cash Buyout
payment pending the outcome of any disciplinary procedures relating to any
matter or matters which the RBS Group could treat as grounds for termination of
employment, or any other internal or external investigation (which for the
avoidance of doubt may extend beyond the date your employment terminates). If
you are subsequently dismissed (or given notice of dismissal) or if you
subsequently resign (or give notice of resignation) for any reason other than
one of the exceptional circumstances set out above, you will not be entitled to
receive any of the outstanding installments (including, for the avoidance of
doubt, the installment that has been withheld pending the outcome of the
disciplinary procedure or investigation) and may have to repay the full amount
of any payment(s) already received by you as set out in the preceding
paragraphs.


Where applicable, all amounts of compensation paid to you will be paid subject
to applicable tax and other required withholdings.




Section 5. Relocation
The Company will reimburse Executive for reasonable relocation expenses
associated with Executive’s move from Richmond, VA to Boston, MA, in accordance
with the terms of the relocation package that has been forwarded separately. 
All relocation expenses must be appropriately documented. Any relocation
reimbursements will be treated as income to Executive, and are subject to
appropriate tax gross-ups.  As a condition of this offer, Executive is also
required to execute the Relocation Repayment Agreement. Executive will be bound
by all terms of the relocation policy including repayment obligations.


Section 6. Other Employee Benefits, Vacation and Perquisites.
(a)    Employee Benefits. Executive may participate in and receive benefits
under any and all executive welfare and health benefit plans (including but not
limited to group healthcare (medical, vision and dental), life insurance, and
short-term and long-term disability plans) and other executive benefit plans
(including but not limited to qualified pension plans, retirement, savings and
401(k) if any, that are offered to other similarly-situated executives of the
Company based in the United States, to the extent he is eligible thereunder and
in accordance with all other terms and conditions of such plans, policies,
programs and practices (collectively, the “Employee Benefits”). Generally,
Employee Benefits shall start on the first date of the month following 30 days
of the Executive’s commencement of performance, unless otherwise provided in
accordance with the terms of the applicable plan document, program, policy or
practice. Copies of all pertinent plan, program or policy documents will be
provided to Executive on request, to the extent the same are within the
Company’s control. The Company will not have any liability to pay any benefit to
Executive under any insurance plan or program unless it receives payment of the
benefit from the insurer. All benefits and the plans, programs, policies, or
practices relating to them may be changed at any time by the Company within its
sole discretion.
(b)    Paid Time Off. Executive shall be entitled to accrue 27 days of paid time
off (“PTO”) annually, which may be scheduled as time off away from work in
accordance with the Company’s current PTO policy as applicable in the United
States. For 2014, Executive’s PTO will be pro-


7



--------------------------------------------------------------------------------




rated based on the 1st of the month following his date of hire, provided that
his date of hire occurs on or before September 30th; if his date of hire is
subsequent to September 30th, Executive will not be eligible to earn PTO until
the beginning of the next calendar year.
(c)    Perquisites. Executive shall be provided such additional perquisites and
fringe benefits as are generally made available to other similarly-situated
executives of the Company who are based in the United States.
(d)    Reimbursement of Business Expenses. Reasonable, customary and necessary
travel, entertainment and other business expenses incurred by Executive in the
performance of his duties hereunder shall be reimbursed by the Company in
accordance with the Company’s policies, subject to such reasonable
substantiation and documentation as may be required by the Company from time to
time.
(e)    Sickness. Executive will be eligible for all payments in respect of short
and long-term disability generally made available from time to time to other
similarly-situated executives in the United States. Unless required under
applicable federal or state law, Executive does not have any contractual or
other right to payment in respect of any period of absence due to sickness or
incapacity and any such payments will be made at the Company’s sole discretion.
Executive shall at any time (including during any period of incapacity) at the
request and expense of the Company submit to medical examinations by a medical
practitioner nominated by the Company, to the extent permitted by applicable
federal and state law. Executive agrees, and hereby authorizes, that the results
of any such medical examination be disclosed to the Company, subject to the
provisions of the United States Health Insurance Portability and Accountability
Act of 1996.
(f)    Severance: In the event Executive is made redundant or otherwise has his
employment terminated without cause and for reasons unrelated to poor
performance, unless such circumstances relate to a Change in Control as
described in Section 7 below, Executive shall be entitled to receive a minimum
severance payment amounting to 26 weeks of Executive's base salary at the time
of Executive's exit contingent upon Executive executing, and not revoking, the
Company's standard release agreement then in use.
Section 7. Change in Control.
In the event that Executive is made redundant solely as a result of the sale of
the Company, via means other than an IPO, prior to such time as RBS's ownership
interest in the Company drops below 50%, Executive shall receive a payment
equivalent to 150% of Executives fixed pay. For the purposes of this Section 7,
"fixed pay" shall mean the sum total of the amounts described in Sections 3(a)
and 3(b) above. Such payment is contingent upon Executive executing, and not
revoking, the Company's standard release agreement then in use. Any payment
pursuant to this Section 7 shall be in lieu of, not in addition to, any
separation payment Executive may otherwise have been eligible for pursuant to
Section 6(f) above or any Company policy or practice with respect to separation
from employment which may be in effect from time to time. At such time as RBS's
ownership interest in the Company drops below 50%, this Section 7 becomes null
and void by its own terms with immediate effect.
Section 8. Staff Dealing.
Executive is subject to the Company’s Staff Dealing Rules (and divisional rules
where applicable) which may require prior permission be obtained before he is
permitted to deal in most types of securities transactions. Requests must be
submitted in writing on the appropriate Company


8



--------------------------------------------------------------------------------




form. The Company also operates a closed period during which Executive will not
be permitted to deal in Company or RBS Group shares. Failure to abide by these
rules will constitute serious misconduct and may lead to criminal proceedings
and/or the immediate termination of Executive’s employment.
Section 9. Non-Solicitation.
(a)    Non-Solicitation of Employees. Executive agrees that, at any time during
his employment and the Restricted Period, Executive shall not, directly or
indirectly, whether for his own account or for any other person or entity hire,
employ, solicit for employment or hire, or attempt to solicit for employment or
hire, any person who was employed by the Company or any of its parents,
subsidiaries or affiliates, including any member of the RBS Group at any time
within one year prior to the time of the act of solicitation (and who, in the
case of the Restricted Period following the Executive’s termination of
employment, was also employed by the Company or any of its subsidiaries or
Affiliates on the date the Restricted Period begins) (“Covered Employee”).
Executive further agrees not to otherwise interfere with the relationship
between any Covered Employee and the Company. Anything to the contrary
notwithstanding, the Company agrees that Executive shall not be deemed in
violation of this subsection 9(a) if an entity with which Executive is
associated hires or engages any employee of the Company or any of its
subsidiaries, if Executive was not, directly or indirectly, involved in hiring
or identifying such person as a potential recruit or assisting in the
recruitment of such employee.
(b)    Non-Solicitation of Customers and Prospective Clients. Executive agrees
that during his employment and the Restricted Period, Executive shall not,
directly or indirectly, whether for his own account or for any other person or
entity, through any corporation, partnership or other business entity of any
kind, solicit, assist in soliciting for business or entice away or in any manner
attempt to persuade any client or customer or prospective client or customer to
discontinue or diminish his, her or its relationship or prospective relationship
with the Company, or otherwise provide business to any person, corporation,
partnership or other business entity of any kind other than the Company;
provided, however, that general solicitation through advertisement shall not
constitute solicitation for purposes of this provision.
(c)    Representations. Executive agrees that all of the foregoing restrictions
are reasonable and necessary to protect the Company’s business and its
Confidential Information and that his employment by the Company, along with the
benefits and attributes of that employment, is good and valuable consideration
to compensate him or her for agreeing to all restrictions contained in this
Agreement. Executive also acknowledges, represents and warrants that his
knowledge, skills and abilities are sufficient to permit Executive to earn a
satisfactory livelihood without violating these provisions. Further, Executive
agrees that he shall not, following the termination of his employment with the
Company, represent or hold himself out as being in any way connected with the
business of the Company.
(d)    Blue Pencil. It is expressly understood and agreed that although
Executive and the Company consider the restrictions contained in this Section 9
to be reasonable, if a final judicial determination is made by an arbitrator or
a court of competent jurisdiction that the time or territory or any other
restriction contained in this Agreement is an unenforceable restriction against
Executive, the provisions of this Agreement shall not be rendered void but shall
be deemed amended to apply as to such maximum time and territory and to such
maximum extent as such court may judicially determine or indicate to be
enforceable. Alternatively, if an arbitrator or a court of competent
jurisdiction finds that any restriction contained in this Agreement is


9



--------------------------------------------------------------------------------




unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.
Section 10. Confidentiality; Ownership of Materials; Duty to Return Company
Property.
(a)    Confidential Information. Executive may not at any time (whether during
his employment or after its termination) disclose to any unauthorized person,
firm or corporation or use or attempt to use for his own advantage or to the
advantage of any other person, firm or corporation, any confidential information
relating to the business affairs or trade secrets of the Company or any member
of the RBS Group, or any confidential information about (howsoever obtained) or
provided by any third party received during the course of or as a result of his
employment (the “Confidential Information”). Confidential Information includes,
but is not limited to, information relating to employees, customers and
suppliers (former, actual and potential), Company contracts, pricing structures,
financial and marketing details, business plans, any technical data, designs,
formulae, product lines, intellectual property, research activities and any
Company and/or RBS Group information which may be deemed to be commercially or
price sensitive in nature, whether printed, typed, handwritten, videotaped,
transmitted or transcribed on data files or on any other type of media, whether
or not labeled as “confidential”. It also includes, without limitation, any
information contained in documents marked “confidential” or documents of a
higher security classification and other information which, because of its
nature or the circumstances in which Executive receives it, Executive should
reasonably consider to be confidential. The Company reserves the right to modify
the categories of Confidential Information from time to time.
(b)    No Copies. Executive is not permitted to make any copy, abstract, summary
or précis of the whole or any part of any document belonging to a member of the
Group unless he has been authorized to do so by the Company, and shall not at
any time use or permit to be used any such items otherwise than for the benefit
of the Company in the performance of his services hereunder.
(c)    Exclusions. The provisions of this Section 10 shall not apply to:
(i)        information or knowledge which subsequently comes into the public
domain other than by way of unauthorized use or disclosure by Executive;
(ii)    the discharge by Executive of his duties hereunder or where his use or
disclosure of the information has otherwise been properly authorized by the
Company;
(iii)    any information which Executive discloses in accordance with applicable
public interest disclosure legislation;
(iv)    any disclosure required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with
jurisdiction to order Executive to disclose or make accessible any information;
or
(d)        Due Care. Executive shall exercise all due care and diligence and
shall take all reasonable steps to prevent the publication or disclosure by
Executive of any Confidential


10



--------------------------------------------------------------------------------




Information relating, in particular, but not limited to, actual or proposed
transactions, of any employee, customer, client or supplier (whether former,
actual or potential) of the Company or any member of the RBS Group including
partnerships, companies, bodies, and corporations having accounts with or in any
way connected to or in discussion with any member of the Company or RBS Group
and all other matters relating to such customers, clients or suppliers and
connections.
(e)    Duty to Return Confidential Information and Other Company Property.
(i)        All reports, files, notes, memoranda, e-mails, accounts, documents or
other material (including all notes and memoranda of any Confidential
Information and any copies made or received by Executive in the course of his
employment (whether during or after) are and shall remain the sole property of
the Company or the appropriate member of the RBS Group and, following his
termination of employment or at any other time upon the Company’s request, to
the extent within his possession or control, shall be surrendered by Executive
to the duly authorized representative of the Company.
(ii)    Executive agrees that upon termination of his employment with the
Company for any reason, or at any other time upon the Company’s request, he will
return to the Company immediately all memoranda, books, papers, plans,
information, letters and other data, all copies thereof or therefrom, in any way
relating to the business of the Company or RBS Group, all other property of the
Company (including, but not limited to, company car, credit cards, equipment,
correspondence, data, disks, tapes, records, specifications, software, models,
notes, reports and other documents together with any extracts or summaries,
removable drives or other computer equipment, keys and security passes) or of
any member of the RBS Group in his possession or under his control and Executive
further agrees that Executive will not retain or use for his own account at any
time any trade names, trademark or other proprietary business designation used
or owned in connection with the business of the Company or its affiliates.
(f)    Reasonableness. Executive agrees that the undertakings set forth in this
Section 10 and in Section 9 are reasonable and necessary to protect the
legitimate business interests of the Company and RBS Group both during, and
after the termination of, his employment, and that the benefits Executive
receives under this Agreement are sufficient compensation for these
restrictions.
Section 11. Intellectual Property and Developments.
(a)    Executive agrees that all Developments are the sole and exclusive
property of the Company and hereby assigns all rights to such Developments to
the Company in all countries. Executive agrees, at the Company’s expense at any
time during his employment or thereafter, to sign all appropriate documents and
carry out all such reasonable acts as will be necessary to identify and preserve
the legal protection of all Developments; however, the Company will


11



--------------------------------------------------------------------------------




have no obligation to compensate Executive for his time spent in connection with
any assistance provided unless otherwise required by law. Notwithstanding the
foregoing, Executive understands that no provision in this Agreement is intended
to require assignment of any of his rights in an invention for which Executive
can prove no equipment, supplies, facilities or Confidential Information or
trade secret information of the Company was used, which invention was developed
entirely on his own time, and which invention Executive can prove: (a) does not
relate to the business of the Company or the actual or demonstrably anticipated
research or development of the Company; or (b) does not result from any work
performed by Executive for the Company.  To the extent compatible with
applicable state law, these provisions do not apply to any invention which is
required to be assigned by the Company to the United States Government. 
Executive waives all moral rights in all Intellectual Property which is owned by
the Company, or will be owned by the Company, pursuant to this Section 11.
(b)    Executive agrees to promptly submit to the Company written disclosures of
all inventions, whether or not patentable, which are made, conceived or authored
by Executive, alone or jointly with others, while Executive is employed by the
Company.
Section 12. Certain Agreements.
(a)    Data Protection. Executive shall familiarize himself with and abide by
the Company’s Data Protection policy, procedures and accountabilities. Executive
acknowledges that any breach of these procedures may result in the immediate
termination of his employment.
(b)    Personal Information. Executive acknowledges and agrees that the Company
is permitted to hold personal information about him as part of its personnel and
other business records and, in accordance with applicable law, may use such
information in the course of the Company’s business.
(c)    Credit Data. The Company reserves the right, upon five (5) days prior
written notice, to, and Executive agrees that the Company may, in accordance
with applicable law, carry out searches about Executive through credit reference
agencies or through the Company’s customer records at any time during his
employment for purposes of identifying any serious debt or other significant
financial difficulties of Executive for the purposes of detecting, eliminating
or mitigating any particular risk of employee fraud or theft. The Company will
only retain the information about Executive which the Company obtains from these
searches in accordance with applicable law and for so long as is needed for the
purposes set out above (subject to any legal (including any regulatory)
obligation which requires the Company to retain that information for a longer
period). The credit reference agency will record details of the search but these
will not be available for use by lenders to assess the ability of Executive to
obtain credit. Executive has the right of access to his personal records held by
credit reference agencies. The Company will supply the names and addresses of
such agencies upon request, to help Executive to exercise his right of access to
such records.
(d)    Indebtedness. For the reasons referred to above, the Company expects
Executive to manage his personal finances responsibly. The Company requires that
Executive draw to the attention of his manager any serious debt or significant
financial difficulties that he may have, including those which result in court
action being taken against Executive.


12



--------------------------------------------------------------------------------




Section 13. Remedies.
The Company and Executive agree that it is impossible to measure solely in money
the damages which will accrue to the Company by reason of his failure to observe
any of his obligations of Sections 9, 10 or 11 of this Agreement. Therefore, if
the Company shall institute any action or proceeding to enforce such provisions,
Executive hereby waives the claim or defense that there is an adequate remedy at
law and agrees in any such action or proceeding not to interpose the claim or
defense that such remedy exists at law. Without limiting any other remedies that
may be available to the Company, Executive hereby specifically affirms the
appropriateness of injunctive or other equitable relief in any such action and
acknowledges that nothing contained within this Agreement shall preclude the
Company from seeking or receiving any other relief, including without
limitation, any form of injunctive or equitable relief. Executive also agrees
that, should he violate the provisions of Section 9 and its subsections such
that the Company shall be forced to undertake any efforts to defend, confirm or
declare the validity of the covenants contained within Section 9 of this
Agreement, the time restrictions set forth therein shall be extended for a
period of time equal to the pendency of any court proceedings, including
appeals. Further, Executive agrees that, should the Company undertake any
efforts to defend, confirm or declare the validity of any of the covenants
contained in Sections 9, 10 or 11 of this Agreement, the Company shall be
entitled to recover from Executive all of its reasonable attorneys’ fees and
costs incurred in prosecuting or defending any such action or engaging in any
such efforts.
Section 14. No Conflicts.
(a)    Executive represents and warrants to the Company that on the Commencement
Date, to the best of Executive’s knowledge, Executive’s acceptance of employment
with, and performance of Executive’s duties for, the Company will not conflict
with or result in a violation or breach of, or constitute a default under, any
contract, agreement or understanding to which Executive is, or was, a party or
of which Executive is aware and that there are no restrictions, covenants,
agreements or limitations on Executive’s right or ability to enter into and
perform the terms of this Agreement.
Section 15. Dispute Resolution; Mediation and Arbitration.
Except as provided in the last sentence of this Section 15 to the fullest extent
permitted by law, the Company and Executive agree to waive their rights to seek
remedies in court, including but not limited to rights to a trial by jury. The
Company and Executive agree that any dispute between or among them or their
Subsidiaries, Affiliates or related entities arising out of, relating to or in
connection with this Agreement or his employment with the Company, including but
not limited to claims for discrimination or other alleged violations of any
federal, state or local employment and labor law statutes, ordinances or
regulations, will be resolved in accordance with a confidential two-step dispute
resolution procedure involving: (1) Step One: non-binding mediation, and (2)
Step Two: binding arbitration under the Federal Arbitration Act, 9 U.S.C. § 1,
et. seq., or state law, whichever is applicable. Any such mediation or
arbitration hereunder shall be under the auspices of the American Arbitration
Association (“AAA”) pursuant to its then current Commercial Arbitration Rules
and Mediation Procedures (the “AAA Commercial Rules”). Disputes encompassed by
this Section include claims for discrimination arising under local, state or
federal statutes or ordinances and claims arising under any state’s labor laws.
Notwithstanding anything to the contrary in the AAA Commercial Rules, the
mediation process (Step One) may be ended by either party to the dispute upon
notice to the other party that it desires to terminate the mediation and proceed
to the Step Two arbitration; provided, however, that neither party may so
terminate the mediation process prior to the occurrence of at least one (1)
mediation session with the mediator. No arbitration shall be initiated or take
place with respect to a given dispute if the parties have successfully achieved
a mutually


13



--------------------------------------------------------------------------------




agreed to resolution of the dispute as a result of the Step One mediation. The
mediation session(s) and, if necessary, the arbitration hearing shall be held in
the city nearest to Executive's office location during the course of Executive's
employment with the Company or an alternative location mutually agreeable to
Executive and the Company. The arbitration (if the dispute is not resolved by
mediation) will be conducted by a single AAA arbitrator, mutually selected by
the parties, as provided for by the AAA Commercial Rules. The Company will be
responsible for the AAA charges, including the costs of the mediator and
arbitrator. The Company and Executive agree that the arbitrator shall apply the
substantive law of the State of New York to all state law claims and federal law
to any federal law claims, that discovery shall be conducted in accordance with
the AAA Commercial Rules or as otherwise permitted by law as determined by the
arbitrator. In accordance with the AAA Commercial Rules (a copy of which is
available through AAA’s website, www.adr.org), the arbitrator’s award shall
consist of a written statement as to the disposition of each claim and the
relief, if any, awarded on each claim. The Company and Executive understand that
the right to appeal or to seek modification of any ruling or award by the
arbitrator is limited under state and federal law. Any award rendered by the
arbitrator will be final and binding, and judgment may be entered on it in any
court of competent jurisdiction. Nothing contained herein shall restrict either
party from seeking temporary injunctive relief in a court of law to the extent
set forth in Section 13 hereof.
In the unlikely event the AAA refuses to accept jurisdiction over a dispute,
Executive and the Company agree to submit to Judicial-Arbitration-Mediation
Services (“JAMS”) mediation and arbitration applying the JAMS equivalent of the
AAA Commercial Rules. If AAA and JAMS refuse to accept jurisdiction, the parties
may litigate in a court of competent jurisdiction.
Section 16. Miscellaneous.
(a)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard for the
conflict of laws provisions thereof.
(b)    Entire Agreement and Amendments; Survivorship; Strict Construction.
(i)    This Agreement contains the entire understanding and agreement of the
parties with respect to the subject matter hereof. There are no restrictions,
agreements, promises, warranties, covenants or undertakings between the parties
with respect to the subject matter herein other than those expressly set forth
herein. This Agreement may not be altered, modified, or amended except by
written instrument signed by the parties hereto, which attaches a copy of this
Agreement.
(ii)    The respective rights and obligations of the parties hereunder shall
survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.
(c)    No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.
(d)    Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.


14



--------------------------------------------------------------------------------




(e)    Assignment. This Agreement shall not be assignable by Executive. This
Agreement shall be freely assignable by the Company without restriction.
(f)    Successors; Binding Agreement. This Agreement shall inure to the benefit
of and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, legatees and
permitted assigns.
(g)    Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or three (3) business days after
mailing registered mail, return receipt requested, postage prepaid or by
recognized courier, addressed to the respective addresses set forth on the
execution page of this Agreement, provided that all notices to the Company shall
be directed to the attention of the Board with a copy to the Secretary of the
Company, and with a copy to the Secretary of the Royal Bank of Scotland Group
plc, 36 St Andrew Square, Edinburgh, EH2 2YB or to such other address as either
party may have furnished to the other in writing in accordance herewith, except
that notice of change of address shall be effective only upon receipt.
(h)    Withholding Taxes; Deductions. The Company may withhold from any amounts
payable under this Agreement such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation. Executive
agrees that the Company may, at any time during, or in any event upon
termination of his employment, deduct from his remuneration, any monies due by
his to the Company for any overpayment made and/or outstanding loans, advances,
relocation expenses and/or salary paid in respect of excess Vacation that was
taken but not earned, unless otherwise prohibited by law.
(i)    Counterparts; Effectiveness. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each party hereto shall have received a counterpart
hereof signed by the other party hereto, including by fax or electronic pdf.
Section 17. Defined Terms.
“Affiliate” has the meaning accorded such term under Rule 12b-2 under the
Securities Exchange Act of 1934, as in effect on the Commencement Date;
“Agreement” has the meaning set forth in the Recitals;
“Board" means the board of directors of the Company from time to time, or any
duly authorized committee of the board of directors of the Company from time to
time;
“Base Salary” has the meaning set forth in Section 3;
“Commencement Date” has the meaning set forth in Section 1;
“Group” means the Company, and each of the Company’s Parent's Subsidiaries or
Affiliates;
“Confidential Information” has the meaning set forth in Section 10;
“Covered Employee” has the meaning set forth in Section 9;


15



--------------------------------------------------------------------------------




“Deferral Plan” means The Royal Bank of Scotland Group plc Deferral Plan or any
successor plans or other operative plan applicable to the Company from time to
time;
“Developments” means all inventions, whether or not patentable, Confidential
Information, computer programs, copyright works, mask works, trademarks and
other intellectual property made, conceived or authored by Executive, alone or
jointly with others, while employed by the Company, whether or not during normal
business hours or on the Company’s premises, that are within the existing or
contemplated scope of the Company’s business at the time such Developments are
made, conceived, or authored or which result from or are suggested by any work
Executive or others may do for or on behalf of the Company; 
“Employee Benefits” has the meaning set forth in Section 6;
“Person” means any individual, corporation, partnership, trust or any other
entity or organization;
“RBSG” or "RBS Group" means the Royal Bank of Scotland Group Plc;
“Remuneration Committee" means the remuneration committee of the Board or any
committee empowered by the Board in substitution for the Remuneration Committee;
“Restricted Period” means the twelve (12) month period following the date that
Executive ceases employment with the Company; and
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
Executive
/s/ Stephen Gannon
Stephen Gannon



 
By:
/s/ Bruce Van Saun
 
Bruce Van Saun
 
 
Chairman and CEO
Citizens Financial Group
 
 
 
 
 

 
















16



--------------------------------------------------------------------------------




ADDENDUM TO
EXECUTIVE EMPLOYMENT AGREEMENT


This ADDENDUM TO EXECUTIVE EMPLOYMENT AGREEMENT (this “Addendum”) is made as of
August 2, 2017 by and between Citizens Financial Group, Inc., together with its
subsidiaries and any and all successor entities (the “Company”) and Stephen T.
Gannon (“Executive”).


This Addendum is a supplement to Executive’s Executive Employment Agreement
dated July 1, 2014 (the “Original Agreement”), and the terms of this Addendum
shall be incorporated by reference therein and shall become terms and conditions
of Executive’s continued employment. The terms of this Addendum shall supersede
any conflicting terms found in the Original Agreement. This Addendum may not be
altered, modified, or amended except by written instrument signed by the parties
hereto. To the extent capitalized terms are not defined herein, the definitions
included in the Original Agreement, as applicable, shall govern.
Section 1.     Change of Control Severance
(a)    In the event Executive's employment is terminated by the Company without
Cause (other than by reason of Executive’s death or disability) or the Executive
resigns with Good Reason, in each case within 24 months following a Change of
Control, Executive shall receive a payment equivalent to: (i) two times the sum
of (A) Executive’s Base Salary at the time of termination and (B) the average
cash bonus paid to Executive during the prior three years; plus (ii) a pro-rata
bonus for the year in which termination occurs, based on the average cash bonus
paid to Executive during the prior three years (together, the “COC Severance
Payment”).


(b)    Any COC Severance Payment made in accordance with this section shall be
in lieu of and not in addition to any payments to which Executive may otherwise
have been entitled in accordance with other sections of this Addendum or the
Original Agreement and shall be in full and final settlement of all claims
Executive may have arising out of or in connection with his employment or its
termination, other than with respect to any outstanding equity held by
Executive, which shall be treated as provided for in the applicable Company
stock plan and award agreements governing such awards.


Section 2.     Payment of Severance
(a)    The severance set forth in Section 6(f) of the Original Agreement and the
COC Severance Payment set forth in this Addendum shall be made in a lump sum,
subject to execution and non-revocation of a Standard Release, within seventy
(70) days of the termination of Executive’s employment. If the period between
the termination of Executive’s employment and the latest possible effective date
of the Standard Release spans two calendar years, the COC Severance Payment
shall be paid by the Company in the second calendar year.
Section 3.     Definitions
(a)    “Cause” means: (i) any conviction (including a plea of guilty or of nolo
contendere or entry into a pre-trial diversion program) of Executive for the
commission of a felony or any conviction of any criminal offense within the
scope of Section 19 of the Federal Deposit Insurance Act, 12 U.S.C. § 1829; (ii)
Executive commits an act of gross misconduct, fraud, embezzlement, theft or
material dishonesty in connection with the Executive’s duties or in the course
of Executive’s employment with the Company or any of its affiliates; (iii)
failure on the part of Executive to perform his employment duties in any
material respect, which is not cured to the reasonable satisfaction of the
Company within 30 days after Executive receives written notice of such failure;
(iv) Executive violates Sections 9 and 10


17



--------------------------------------------------------------------------------




of the Original Agreement (non-solicitation of employees, customers and clients;
confidentiality; ownership of materials; duty to return company property); or
(v) Executive makes any material false or disparaging comments about the Company
or any of its subsidiaries, affiliates, employees, officers, or directors, or
engages in any activity which in the opinion of the Company is not consistent
with providing an orderly handover of Executive's responsibilities.
(b)     “Good Reason” means any of the following changes, as compared to
Executive’s terms of employment prior to a Change of Control:
(i)a material diminution in Executive’s authority, duties, or responsibilities;
(ii)a material diminution in Executive’s base salary other than a general
reduction in base salary that affects all similarly situated employees; or
(iii)a relocation of Executive’s principal place of employment by more than 50
miles from his or her current principal place of employment, unless the new
principal place of employment is closer to Executive’s home address.
Provided, however, that Executive’s must give written notice to the Company
within 30 days of the initial existence of any of the foregoing changes, the
Company shall have 30 days upon receipt of such notice to remedy the condition
so as to eliminate the Good Reason, and if not remedied, Executive’s employment
must terminate no later than 60 days following the expiration of such cure
period. Notwithstanding the foregoing, the Executive’s continued employment
shall not constitute a waiver of the Executive’s rights with respect to any
circumstance constituting Good Reason under this Addendum.
(c)    “Change of Control” means the occurrence of any one or more of the
following events:
(i)    any Person (as defined in Section 3(a)(9) of the Exchange Act of 1934, as
amended and used in Sections 13(d) and 14(d) thereof, including “group” as
defined in Section 13(d) thereof), other than an employee benefit plan or trust
maintained by the Company, becomes the Beneficial Owner (as defined in Rule
13d-3 under the Exchange Act of 1934, as amended), directly or indirectly, of
securities of the Company representing more than 50% of the combined voting
power of the Company’s outstanding securities entitled to vote generally in the
election of directors;
(ii)    at any time during a period of 12 consecutive months, individuals who at
the beginning of such period constituted the Board of Directors of the Company
(the “Board”) and any new member of the Board whose election or nomination for
election was approved by a vote of at least a majority of the directors then
still in office who either were directors at the beginning of such period or
whose election or nomination for election was so approved, cease for any reason
to constitute a majority of members of the Board; or
(iii)    the consummation of (A) a merger or consolidation of the Company with
any other corporation or entity, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior to such merger or consolidation continuing to represent (either by
remaining outstanding or being converted into voting securities of the surviving
entity or, if applicable, the ultimate parent thereof) at least 50% of the
combined voting power and total fair market value of the securities of the
Company or such surviving entity or parent outstanding immediately after such
merger or consolidation, or (B) any sale, lease, exchange or other transfer to
any Person of assets of the Company, in one transaction or a series of related
transactions, having an aggregate fair market value of more than 50% of the fair
market value of the Company and its subsidiaries


18



--------------------------------------------------------------------------------




(the “Company Value”) immediately prior to such transaction(s), but only to the
extent that, in connection with such transaction(s) or within a reasonable
period thereafter, the Company’s shareholders receive distributions of cash
and/or assets having a fair market value that is greater than 50% of the Company
Value immediately prior to such transaction(s).
Section 4.     Section 280G
(i)    If the aggregate of all amounts and benefits due to Executive under this
Addendum or the Original Agreement or any other plan, program, agreement or
arrangement of the Company or any of its Affiliates, which, if received by
Executive in full, would constitute “parachute payments,” as such term is
defined in and under Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”) (collectively, “Change of Control Benefits”), reduced by
all federal, state and local taxes applicable thereto, including the excise tax
imposed pursuant to Section 4999 of the Code, is less than the amount Executive
would receive, after all such applicable taxes, if Executive received aggregate
Change of Control Benefits equal to an amount which is $1.00 less than three (3)
times Executive’s “base amount,” as defined in and determined under Section 280G
of the Code, then such Change of Control Benefits shall be reduced or eliminated
to the extent necessary so that the Change of Control Benefits received by the
Executive will not constitute parachute payments. If a reduction in the Change
of Control Benefits is necessary, reduction shall occur in the following order
unless the Executive elects in writing a different order, subject to the
Company’s consent (which shall not be unreasonably withheld or delayed): (i)
severance payment based on multiple of Base Salary and/or annual bonus; (ii)
other cash payments; (iii) any annual incentive compensation paid as severance;
(iv) acceleration of vesting of stock options with an exercise price that
exceeds the then fair market value of stock subject to the option, provided such
options are not permitted to be valued under Treasury Regulations Section
1.280G-1 Q/A – 24(c); (v) any equity awards accelerated or otherwise valued at
full value, provided such equity awards are not permitted to be valued under
Treasury Regulations Section 1.280G-1 Q/A – 24(c); (vi) acceleration of vesting
of stock options with an exercise price that exceeds the then fair market value
of stock subject to the option, provided such options are permitted to be valued
under Treasury Regulations Section 1.280G-1 Q/A – 24(c); (vii) acceleration of
vesting of all other stock options and equity awards; and (viii) within any
category, reductions shall be from the last due payment to the first.
(ii)    It is possible that after the determinations and selections made
pursuant to Section 4(a) above, Executive will receive Change of Control
Benefits that are, in the aggregate, either more or less than the amounts
contemplated by Section 4(a) above (hereafter referred to as an “Excess Payment”
or “Underpayment,” respectively). If there is an Excess Payment, Executive shall
promptly repay the Company an amount consistent with this Section 4(b). If there
is an Underpayment, the Company shall pay Executive an amount consistent with
this Section 4(b).
(iii)    The determinations with respect to this Section 4 shall be made by an
independent auditor (the “Auditor”) compensated by the Company. The Auditor
shall be the Company’s regular independent auditor, unless the regular
independent auditor is unable or unwilling to makes such determinations, in
which event the Auditor shall be a nationally-recognized United States public
accounting firm chosen by the Company.

Section 5.     Tax Compliance
All compensation paid to Executive is intended to, and is reasonably believed
to, comply with Section 409A of the Code (“Section 409A”), as well as other tax
related laws and regulations to the extent it does not fall into any applicable
exclusion, and shall be interpreted and construed consistent with that intent.
Notwithstanding the foregoing, the Company makes no representations that the
terms


19



--------------------------------------------------------------------------------




of this Addendum or the Original Agreement (and any compensation payable
thereunder) comply with Section 409A, and in no event shall the Company be
liable for any taxes, interest, penalties or other expenses that may be incurred
by Executive on account of non-compliance with Section 409A. No expenses
eligible for reimbursement, or in-kind benefits to be provided, during any
calendar year shall affect the amounts eligible for reimbursement in any other
calendar year, to the extent subject to the requirements of Section 409A, and no
such right to reimbursement or right to in-kind benefits shall be subject to
liquidation or exchange for any other benefit. For purposes of Section 409A,
each payment in a series of installment payments, if any, provided under this
Addendum or the Original Agreement shall be treated as a separate payment. Any
payments under this Addendum or the Original Agreement that may be excluded from
Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral shall be excluded from Section 409A to the
maximum extent possible. Any payments to be made under this Addendum or the
Original Agreement upon a termination of employment shall only be made if such
termination of employment constitutes a “separation from service” under Section
409A. Notwithstanding the foregoing and any provision in this Addendum to the
contrary, if on the date of his termination of employment, Executive is deemed
to be a “specified employee” within the meaning of Section 409A and any payment
or benefit provided to Executive in connection with his termination of
employment is determined to constitute “nonqualified deferred compensation”
within the meaning of Section 409A, then such payment or benefit due upon, or
within the six-month period following, a termination of Executive’s employment
(whether under this Addendum, Executive’s Original Agreement, any other plan,
program, payroll practice or any equity grant) and which do not otherwise
qualify under the exemptions under Treas. Reg. Section 1.409A-1(including,
without limitation, payments that constitute “separation pay” within the meaning
of Section 409A), shall be paid or provided to Executive in a lump sum on the
earlier of (a) the date which is six months and one day after Executive’s
“separation from service” (as such term is defined in Section 409A) for any
reason other than death, and (b) the date of Executive’s death, and any
remaining payments and benefits shall be paid or provided in accordance with the
payment dates specified in this Addendum for such payment or benefit.
Section 6    .    Miscellaneous
(a)    Governing Law. This Addendum shall be governed by and construed in
accordance with New York law without giving effect to the conflict of laws
provisions thereof.
(b)    No Waiver. The failure of a party to insist upon strict adherence to any
term of this Addendum on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Addendum.
(c)    Severability. In the event that any one or more of the provisions of this
Addendum shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Addendum shall not be affected thereby.






[signature page follows]


20



--------------------------------------------------------------------------------


Exhibit 10.6



IN WITNESS WHEREOF, Executive duly executed this Addendum as of the day and year
first above written.


ACCEPTED AND AGREED


/s/ Stephen T. Gannon
Stephen T. Gannon






21

